Citation Nr: 1227902	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  11-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a headache disability.  

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of shell fragment wound to the right posterior chest.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1944 to October 1946.  The Veteran received the Purple Heart and Combat Infantryman's Badge, among other decorations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and a back disorder, and also denied service connection for  residuals of shell fragment wound to the head.  As discussed in further detail below, the Board has reframed the Veteran's claim for service connection for residuals of a shell fragment wound to the head to service connection for a headache disability.

This case was previously been before the Board in April 2012, when it reopened the Veteran's claims and remanded them in order to provide the Veteran with VA examinations.  The Veteran was provided with additional medical examinations in May 2012.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, with regard to the Veteran's claim for service connection for hearing loss, tinnitus, and headaches, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In July 2012, the Veteran submitted additional evidence to the Board without a waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  This evidence is both duplicative of evidence previously associated with the claims file, and it is not pertinent to the claims in this decision.  Accordingly, the Board may proceed with adjudication of the claims without prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a shell fragment wound to the head, hip condition, and knee condition have been raised by the record, but they has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.  

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.

3.  A headache disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current headache disability is related to active military service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A headache disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated March 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, this letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private and VA medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations of his conditions in July 2009.  In its April 2012 Remand, the Board found these examinations to be inadequate.  Accordingly, the Veteran was provided with additional examinations in May 2012.

With respect to the adequacy of these May 2012 examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contested the adequacy of these examination reports.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran declined the opportunity to provide testimony before a Veterans Law Judge.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.       § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Hearing Loss and Tinnitus

The Veteran essentially contends that he suffers from bilateral hearing loss and tinnitus as a result of his active duty military service.  The Board will consider these issues together because they involve the application of similar law to similar facts.

Service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

Regarding the first Hickson element with respect to the Veteran's claimed bilateral hearing loss disability, the Veteran's July 2009 and May 2012 examination reports demonstrate that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  The first Hickson element, evidence of a current disability, is accordingly met with respect to the Veteran's bilateral hearing loss.  

Regarding the first Hickson element with respect to the Veteran's claimed tinnitus, the Board notes that tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran complained at his May 2012 VA examination of tinnitus.  The first Hickson element, evidence of a current disability, is satisfied with respect to the Veteran's claimed tinnitus.

With respect to the second Hickson element, in-service disease or injury, as noted in the Introduction above, the Veteran served in combat.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he served in close proximity to loud noise while in combat, particularly given that he is service-connected for residuals of a shell fragment wound to the chest.  Accordingly, the second Hickson element, in-service injury, is satisfied with respect to the claims for service connection for a bilateral hearing loss disability and tinnitus. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The medical evidence of record contains two nexus opinions.  As the Board noted in its April 2012 Remand, the first nexus opinion, offered by the July 2009 VA audiological examiner, is inadequate.  For the reasons discussed in its April 2012 Remand, the Board places no probative weight on the July 2009 opinion.  The examiner did not adequately explain why an opinion could not be rendered without resorting to speculation, nor did she review the Veteran's claims file.  Furthermore, the examiner did not consider the Veteran's contentions that he was exposed to acoustic trauma in service.

Pursuant to the Board's April 2012 Remand, the Veteran was provided with an additional VA examination in May 2012.  The examiner noted that the Veteran engaged in combat during active service, and that the Veteran was exposed to noise from artillery and gunfire.  The Veteran denied ear surgery, a history of ear trauma, the use of ototoxic drugs, or a familial history of hearing loss.  The Veteran reported that he underwent 39 radiation treatments for prostate cancer.  The Veteran reported that a past MRI examination suggested that the Veteran had shrapnel "in" his right ear as a result of injury during combat.  

The examiner noted that the Veteran's post-service noise exposure was significant.  The Veteran worked as a farmer for 27 years, as an automotive lathe operator for 2 years, and as a heavy equipment operator for 13 years.  The Veteran additionally reported recreational noise exposure from hunting and the use of power tools and garden equipment.  

Upon review of the Veteran's service treatment records, the examiner indicated that he could not compare the Veteran's hearing sensitivity between the time of service entrance and the time of service separation due to the lack of quantitative audiometric results.  Specifically, the examiner observed that the June 1944 service entrance examination and the September 1946 separation examination revealed whispered voice testing of 15/15.  No ear, nose, and throat abnormalities were otherwise noted.  

While the examiner acknowledged that whispered voice testing was used to classify hearing loss before the advent of calibrated audiometry, the examiner noted that such testing was inherently insensitive to high-frequency hearing loss, the type of hearing loss most commonly caused by noise exposure.  Accordingly, the examiner concluded that the Veteran's normal whispered voice testing results at service separation was not necessarily an accurate measurement of his hearing acuity at that time.   

While the examiner acknowledged that the Veteran's conceded combat acoustic trauma likely caused a significant shift in hearing sensitivity or a hearing loss, the examiner noted that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  Therefore, the examiner opined, the Veteran's in-service noise exposure did not cause the Veteran to progressively lose his hearing; instead, the Veteran's hearing loss was more likely attributable to the Veteran's post-service occupational noise exposure, recreational noise exposure, and radiation treatments.  

The Board acknowledges that the examiner checked the "yes" box to the question "Is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  However, this notation is inconsistent with the written rationale provided by the examiner discussed above.  Given the certitude of the examiner's negative answer to that question and the strength of his rationale, however, the Board dismisses this checked "yes" as a typographical error.

With regard to the Veteran's tinnitus, the examiner acknowledged that the Veteran experienced intermittent bilateral tinnitus approximately three times per month.  The Veteran reported that his tinnitus was long-standing and he could not provide any specific dates or circumstances of onset.  With respect to the Veteran's tinnitus, the examiner opined that the Veteran's tinnitus was most likely a symptom of the Veteran's hearing loss disability, which, the Board concludes below, is not service-connected.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinions cited above.  The Veteran has been afforded with ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his hearing loss and tinnitus are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as experiencing noise exposure and ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with audiological examinations based on the competency and credibility of his observations.  The Veteran is not competent, however, to determine that his perceived hearing loss or tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his hearing loss and tinnitus have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  

While the Veteran has generally contended that he first experienced hearing loss in service, it is unclear whether he contends that he has experienced hearing loss continually since service.  The Veteran stated that he first noticed difficulty hearing in 1945, at which time he could hear the telephone only with his left ear.  In May 2009, the Veteran stated that he received a "hearing test for hearing aids" 14 years prior to that date, or in approximately 1995, which is approximately 49 years after the Veteran's separation from service.  The first medical evidence of record indicating that the Veteran received medical treatment for a hearing loss disability is from December 2002, or approximately 56 years after separation from active duty military service.  With regard to the Veteran's tinnitus, the Veteran told the May 2012 examiner that he did not recall the date or circumstances of onset.

Despite the Veteran's current contentions that his hearing loss and tinnitus disabilities have persisted since service, the Veteran's absence of hearing loss or tinnitus complaints both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of hearing loss and tinnitus since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms shortly after service are not supported by the evidence of record.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing tinnitus and hearing loss since service, the Veteran did not complain to clinicians of hearing related problems until decades after service.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, could not conclude that the Veteran's current hearing loss and tinnitus were likely related to active duty military service.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his hearing loss and tinnitus disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's hearing loss and tinnitus disabilities are not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claims fail on that basis.  The benefit sought on appeal is accordingly denied. 

Service Connection for Headaches

The Veteran essentially contends that he suffers from headaches as a result of his active duty military service.  The Veteran's primary contention, as stated in his February 2009 claim, is that he suffers from a "headache condition secondary to service connected residuals of shrapnel to right side of head" (emphasis added).  The Veteran is not currently service-connected for residuals involving an in-service injury to his head, however, and as noted in the Introduction, the Board has referred this issue to the AOJ for consideration in the first instance.  Notwithstanding the AOJ's consideration of this outstanding issue, the Board may proceed with a decision regarding service connection for headaches without prejudice to the Veteran because the Veteran's claim fails based on a lack of nexus on both a direct and secondary basis.  In other words, it is not material to the issue of service connection for headaches whether or not the AOJ finds that the Veteran should be otherwise service-connected for residuals of a shrapnel injury to the head.

The Board will proceed with its analysis.  Regarding the first Hickson/Wallin element, evidence of a current disability, the Veteran first complained of chronic headaches in February 2007, and the record otherwise contains complaints of headaches.  The first Hickson/Wallin element, evidence of a current disability, is met.  

With respect to the second Hickson element, in-service disease or injury, as noted in the Introduction above, the Veteran served in combat.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr.  The Veteran's claimed head trauma is related to the Veteran's combat experience.  Furthermore, as noted in the May 2012 examination report, the Veteran has a very small metal fragment lodged outside the skull in the scalp covering the right temporal bone.  Accordingly, the second Hickson element, in-service injury, is satisfied.  With respect to the second Wallin element, evidence of a service-connected disability, while the issue of service-connection for residuals of an in-service injury to the head has been referred to the AOJ, consideration of this issue is moot because the Veteran's claim fails on the third Hickson/Wallin element, discussed below.

With respect to the third Hickson/Wallin element, medical nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service or service-connected conditions is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The medical evidence of record contains two nexus opinions.  As the Board noted in its April 2012 Remand, the first opinion, offered by the July 2009 VA examiner, is inadequate.  While the examiner indicated that he could not provide an opinion as to the etiology of the Veteran's current disability without resorting to speculation, the examiner did not acknowledge the Veteran's competent statements that he experienced a shell fragment wound to the head during service, with headaches continuing since service.  See Jandreau; see also 38 U.S.C.A. § 1154 (West 2002).  Accordingly, the Board places no probative weight on the July 2009 opinion.  

The Veteran was provided with an additional VA examination in May 2012.  The examiner noted that the Veteran reported experiencing headaches approximately two years after his discharge from service, which, the Board notes, would represent an onset date of approximately 1948.  The Veteran denied an associated loss of consciousness, confusion, loss of memory for the events, or other neurological deficits at the time of his injury in 1945.  The Veteran took acetaminophen, which provided relief.  The Veteran indicated that he woke up with headaches each day at 4:00a.m, and while his pain occurred daily, the pain did not persist all day.  The Veteran described his headaches as feeling like a band extending around the head.  The Veteran had no non-headache symptoms associated with his headaches.  The Veteran reported having prostrating attacks of headache pain as often as once every month.  

Radiographic testing revealed that the Veteran had a very small metal fragment outside the skull in the scalp covering the right temporal bone.  The study was otherwise unremarkable.  Upon physical examination of the Veteran's scalp, the examiner noted that any scar from a shrapnel wound was no longer visible.  

Upon review of this evidence, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed in-service injury.  While the examiner acknowledged the shell fragment lodged in the scalp, the examiner also noted the dearth of medical evidence of record addressing chronic headaches.  The small size of the shell fragment made it unlikely that such fragment would cause headaches.  With respect to a connection between the in-service event itself and the Veteran's symptoms, the examiner noted that the Veteran denied any symptoms associated with traumatic brain injury.  Additionally, the date of onset, two years after service, was inconsistent with chronic headaches as a result of an injury.  The examiner opined instead that the Veteran's severe degenerative disease of the neck was the more likely cause of his headaches.

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been afforded with ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his headaches are related to his military service or any residual of service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as experiencing pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with examinations based on the competency and credibility of the Veteran's  observations regarding his symptoms.  The Veteran is not competent, however, to determine that any perceived headaches experienced in service or at any time after service were of a chronic nature to which a current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his headaches have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  

The Veteran's accounts of the approximate date of onset of his headache disability have been ambiguous.  In a May 2009 VA examination, the Veteran reported that he had experienced headaches since his in-service injury in 1945.  In a July 2009 VA examination, the Veteran stated an onset of headaches in 1946.  In the August 2009 VA examination addendum, the examiner stated that the Veteran had experienced headaches daily since 1945.  At his May 2012 examination, the Veteran stated that he first experienced headaches two years after separation from service, or in approximately 1948.  

Despite the Veteran's current contentions of a headache disability that have persisted since service, the Veteran's absence of complaints of headaches both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report having headaches since the time of his in-service injury, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms shortly after service are not supported by the evidence of record.  The records shows that, rather than experiencing headaches since service, the Veteran did not complain to clinicians of any sort of headache-related pain until several decades after service.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, could not conclude that the Veteran's current headaches were likely related to active duty military service.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record.  Accordingly, the Board finds the Veteran's current assertion of in service incurrence and subsequent continuity of symptoms not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his headache disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's headache disability is not related to his military service.  Accordingly, the third Hickson/Wallin element, competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a tinnitus disability is denied.

Service connection for a headache disability is denied.


REMAND

Unfortunately, an additional remand of the Veteran's claim for service connection for a back disorder is warranted.  Although the Board sincerely regrets the additional delay, the record reflects that further development of the record is required before the Board may render a decision in the instant case.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, the Veteran has alleged that he suffers from a back condition secondary to his service-connected residuals of a shell fragment wound to the right posterior chest.  In the Veteran's May 2012 VA examination, the examiner offered an opinion only regarding the relationship between the Veteran's back condition and his military service.  The examiner did not opine regarding the relationship between the Veteran's back condition and his service-connected disability.

On remand, an additional opinion should be solicited describing the possibility of a relationship between the Veteran's back condition and his service-connected residuals of a shell fragment wound to the right posterior chest, to include the possibility that his service-connected condition aggravates his back condition.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should forward the Veteran's claims file to a VA physician with appropriate expertise, but preferably not to the examiner who conducted the May 2012 VA examination.  The examiner should be requested to provide an answer to the following:

a)  Is it at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's current back condition was caused by the Veteran's service-connected residuals of a shell fragment wound to the right posterior chest?

b)  Is it at least as likely as not that the Veteran's current back condition was aggravated (i.e., permanently worsened) by the Veteran's service-connected residuals of a shell fragment wound to the right posterior chest? 

c)  If it is determined that the Veteran's back condition was not caused, but was aggravated by, his service-connected disability, the examiner should identify the baseline level of severity of his back condition prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the back condition is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.

The physician must review the Veteran's claims file prior to the examination of the Veteran.  A detailed rationale for all opinions expressed should be provided. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


